Citation Nr: 0820088	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right knee injury and status post knee replacement, to 
include the question of whether a reduction in the evaluation 
of this disability, from 60 percent to 30 percent, was 
proper.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from February 1962 
to March 1982.  

Initially, in a March 2005 rating action, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee 
proposed to reduce the evaluation of the service-connected 
residuals of a right knee injury, to include status post 
total knee replacement, from 60% to 30%.  The current matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2005 rating action in which the Nashville RO 
decreased the evaluation for the veteran's service-connected 
right knee disability from 60% to 30%, effective from 
November 1, 2005.  

Due to a change in the veteran's residence, his claims folder 
was transferred to the RO in Winston-Salem, North Carolina in 
September 2005.  His appeal remains under the jurisdiction of 
the Winston-Salem RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Initially, by an April 1982 rating action, the Nashville RO 
granted service connection for residuals of a right knee 
injury with status post meniscectomy (10%, from April 1, 
1982).  Later, by a September 2003 decision, the Nashville RO 
redefined this disability as residuals of a right knee 
injury, to include status post total knee replacement, and 
awarded an increased evaluation of 100% from February 21, 
2003, and a 30% thereafter from April 1, 2004, for this 
disorder.  

Approximately two weeks after a July 2004 VA examination, the 
Nashville RO awarded an increased rating of 60%, from 
April 1, 2004, for the service-connected right knee 
disability.  After completion of a January 2005 VA 
examination, and specifically in March 2005, the Nashville RO 
proposed to decrease the rating for this service-connected 
disorder from 60% to 30%.  Subsequently, in August 2005, the 
Nashville RO implemented the proposed reduction, effective 
from November 1, 2005.  On appeal, the veteran contends that 
the 60% rating for his service-connected right knee 
disability should be restored because the examination on 
which the reduction was based never actually measured the 
range of motion of that joint and, alternatively, because he 
experiences increased limitation of motion, instability, 
pain, and functional limitation of his right knee.  See, 
e.g., October 2007 hearing transcript (T.) at 2-11.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  Upon receipt of a complete or 
substantially complete application for benefits, the VCAA 
requires VA to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1)  that is necessary 
to substantiate the claim; (2)  that VA will seek to provide; 
and (3)  that the claimant is expected to provide; and 
(4)  must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  

It is not entirely clear whether the VCAA notice requirements 
are applicable to reductions undertaken pursuant to 38 C.F.R. 
§ 3.105(e).  In this regard, the Board notes that an action 
to reduce the evaluation of a service-connected disability is 
premised on the receipt of evidence indicating that a 
reduction is warranted.  No "application for benefits" need 
be received in order to initiate the process.  In addition, 
38 C.F.R. § 3.105(e) contains its own notification 
requirements.  In pertinent part, the regulation provides 
that:

[w]here the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower 
evaluation would result in a reduction . 
. . of compensation payments currently 
being made, a rating proposing the 
reduction . . . will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced . . . effective the last day 
of the month in which a 60-day period 
from the date of notice to the 
beneficiary of the final rating action 
expires.  

Id.  Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he or she has the right to a predetermination 
hearing, provided that the request for such hearing is 
received by VA within 30 days from the date of the notice.  
38 C.F.R. § 3.105(i)(1).  If no predetermination hearing is 
requested, final action will be based solely on the evidence 
of record.  38 C.F.R. § 3.105(i)(2).  See also Barger 
v. Principi, 16 Vet. App. 132 (2002) (which held that the 
VCAA was inapplicable due, in part, to the fact that the law 
governing the matter in question contained its own notice 
provisions).  

To the extent that VA's duty to notify is governed simply by 
38 C.F.R. § 3.105, the Board finds that the notice of the 
proposed rating reduction furnished to the veteran and his 
representative in April 2005 in the present case is adequate.  
That document informed the veteran of the contemplated action 
(and the detailed reasons therefor), his right to submit 
additional evidence and to appear at a hearing, and the time 
limits for submission of any additional evidence and a 
request for such a hearing.  

To the extent that the VCAA notice requirements are 
applicable to rating reduction claims, however, the Board 
finds that those criteria have not been satisfied in the 
present appeal.  Furthermore, the VCAA notice requirements 
have not been satisfied with respect to the increased rating 
aspect of the veteran's current appeal.  Significantly, no 
letter setting forth the four basic notification elements for 
either the propriety of the rating reduction, or the 
increased rating, portions of the veteran's appeal has been 
issued.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
In addition, the veteran has not been provided with the 
specific notice elements for increased rating claims, as set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A 
remand is, therefore, necessary, to accord the RO, through 
the AMC, an opportunity to furnish the veteran and his 
representative an adequate VCAA notification letter.  

Further review of the claims folder indicates that, in July 
2006, the veteran underwent a compensation and pension 
examination of his right knee.  At that time, he exhibited a 
slight antalgic gait requiring the use of a cane (and, at 
times, crutches and a walker), tenderness, guarding of 
movement, and limitation of flexion to 85 degrees with pain 
(with additional limitation of flexion of 15 degrees by pain, 
fatigue, weakness, and lack of endurance with repetitive 
use).  The remainder of the examination, however, was 
negative for additional right knee pathology.  In particular, 
no abnormal weight bearing or movement, edema, effusion, 
weakness, redness, heat, crepitus, or subluxation was shown.  

Subsequently, however, at the October 2007 personal hearing, 
the veteran testified that his right knee disability has 
worsened since that prior examination and is now manifested 
by great pain, instability, and limitation of daily 
activities.  T. at 13.  In fact, at a private outpatient 
treatment session conducted later in October 2007, the 
veteran described continued pain, and more stiffness, in his 
right knee.  A physical examination conducted at that time 
demonstrated an antalgic gait favoring the right leg as well 
as significantly decreased motion (including only 60 degrees 
of flexion).  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board agrees with the veteran's representative that an 
additional VA examination is necessary to determine the 
current nature and extent of the veteran's service-connected 
residuals of a right knee injury, to include status post knee 
replacement.  See T. at 14.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A VCAA notification letter should 
be issued to the veteran with regard to 
issue of entitlement to a rating in 
excess of 30% for residuals of a right 
knee injury and status post knee 
replacement, to include the question of 
whether a reduction in the evaluation 
of this disability, from 60% to 30%, 
was proper.  The notification letter 
should fully comply with, and satisfy, 
the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased rating 
portion of this issue, the VCAA notice 
letter should satisfy the provisions 
set forth in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008).  Specifically, 
the notice should advise the veteran 
that to substantiate his increased 
rating claim for the service-connected 
residuals of a right knee injury, to 
include status post knee replacement, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of 
the pertinent disabilities, and the 
effect that the worsening has on his 
employment and daily life.  

In addition, he should be provided 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected right knee 
disability on appeal.  

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  After obtaining the appropriate 
release of information form where 
necessary, copies of any additional 
records of right knee treatment that 
the veteran has received from 
Dr. Arthur at Newburn Orthopedics since 
October 2007 should be obtained and 
associated with the claims folder.  

3.  In addition, copies of records of 
right knee treatment that the veteran 
may have received at the VA Medical 
Center in Durham, North Carolina since 
May 2006 should be obtained and 
associated with the claims folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
residuals of a right knee injury, to 
include status post knee replacement.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss any limitation 
of motion found to be associated with 
the service-connected right knee 
disability.  

In addition, the examiner should 
discuss whether the veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right knee repeatedly over a 
period of time.  

5.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue entitlement to a rating in excess 
of 30 percent for residuals of a right 
knee injury and status post knee 
replacement, to include the question of 
whether a reduction in the evaluation 
of this disability, from 60% to 30%, 
was proper.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


